Citation Nr: 1340585	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for osteoarthritis of the right knee.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection each disability at issue.  

The low back and right knee issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During the hearing in March 2013, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issue of service connection for PTSD. 

2.  During the hearing in March 2013, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria.

3.  Bilateral hearing loss disability was not manifested during service or for many years thereafter, nor is bilateral hearing loss disability otherwise causally related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to a service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  Bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, the appellant, during the hearing before the undersigned in March 2013, indicated that it was his intent to withdraw the appeals for entitlement to service connection for PTSD, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria.  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review these claims. 

      II.  Hearing Loss Disability Claim

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A March 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The RO arranged for a VA examination regarding the claims for bilateral hearing loss.  The Board finds the examination was adequate to allow for appellate review of this issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary as to the hearing loss issue.  See generally 38 C.F.R. § 3.159(c)(4).  

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a veteran served 90 days or more during a period of war, and hearing loss becomes manifest to a degree of 10 percent or more within one year following termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

On pre-induction examination in 1967, audiometric testing did not reveal any hearing loss.  Service treatment records do not include any documented complaints of hearing loss.  On the separation examination in July 1969, the Veteran expressly denied hearing loss, but no hearing test, either audiometric or spoken voice, was conducted. 

Personnel records show the Veteran's principal duties were radio relay and carrier operator, and that he was a helicopter mechanic in Vietnam.  

Several audiograms conducted for the Mine Safety and Health Administration are of record.  The earliest audiogram is dated August 1997.  This appears to show that the hearing threshold levels in decibels in the right ear were 10, 15, 15 and 20, at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 10, 5 and 20.  An audiogram in September 2005 shows the hearing threshold levels in decibels in the right ear were 50, 55, 55, 55 and 50 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 45, 40, 40, 40 and 45.  The report indicates the Veteran had noise exposure in service.  It was also noted the Veteran had intermittent noise exposure at his job.  He did not report a history of hearing loss. 

An audiometric examination was conducted in May 2010.  The Veteran related he had noise exposure in service from small weapons and artillery, and from aircraft engines on the flight line.  He said he worked in construction and mine safety following service.  An audiometric test revealed the hearing threshold levels in decibels in the right ear were 15, 20, 20, 25 and 25 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 20, 15, 25 and 25.  The examiner summarized the test results as showing a bilateral hearing loss, not disabling under 38 C.F.R. § 3.385.  The examiner commented he could not resolve the issue of whether the Veteran's hearing loss was related to service without resort to mere speculation.  He pointed out the Veteran had normal hearing when he entered service, but that his hearing was not evaluated at discharge.  He concluded that without knowing how the Veteran was hearing at the time of separation, one could only speculate regarding changes in his hearing during service.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran alleges service connection is warranted for bilateral hearing loss.  He claims he was exposed to excessive noise from working as a helicopter mechanic, as well as being subjected to incoming mortar rounds.  

There is no indication in the service treatment records the Veteran had any problems with his hearing.  The record shows that he expressly denied a hearing loss on the report of medical history in July 1969.  This is significant in that it shows that the Veteran did not believe that he had hearing loss at that time.  It is unfortunate that no hearing tests were conducted at the time of the separation examination.  It appears from the Veteran's hearing testimony that he was scheduled for various tests in connection with his discharge from service, but he did not report for those tests.  

The first audiogram following service was in August 1997, and was apparently related to his employment.  This  test demonstrated the Veteran had normal hearing.  This is also highly significant because it shows that the Veteran did not have hearing loss some 18 years after discharge from service.  

The record does include some work-related hearing test reports in 2002 and 2005 which do show that the criteria for hearing loss disability were met, although the subsequent May 2010 VA audiological examination showed that the 38 C.F.R. +-§ 3.385 criteria were not met.  Nevertheless, assuming for purposes of this analysis that the Veteran doe in fact have current hearing loss disability, the preponderance of the evidence is against a finding that such hearing loss is causally related to service.  The Veteran denied hearing loss at the time of his separation examination, and as of 1997 his hearing acuity was still within normal limits.  There is simply no showing of hearing loss during service or for many years after service.  

There is otherwise no competent evidence suggesting a causal link to service.  There is no medical  opinion of record to link the bilateral hearing loss to service.  The Board recognizes the VA examiner stated that he could only speculate as to the etiology of the Veteran's bilateral hearing loss.  Under the law, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion... however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  In order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In this case, the examiner explained a definitive opinion regarding the etiology of bilateral hearing loss was not reached because the Veteran's hearing acuity had not been tested on the discharge examination.  As the examiner provided an explanation for the determination that an opinion could not be reached as to whether the Veteran's bilateral hearing loss is related to service, the Board finds the opinion to have some probative value.  The examiner has adequately explained why an opinion could not be reached without resort to mere speculation.  See Jones, 23 Vet. App. 382.  

Under the circumstances, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).



ORDER

The appeal as to the issue of service connection for PTSD is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria is dismissed.

Service connection for bilateral hearing loss is denied.


REMAND

With regard to the low back and right knee issues, the Veteran has testified that he sought treatment for these disorders over the years.  He further stated that many records were unavailable.  However, the Board notes that the record does include an April 2009 letter from the office of Dr. Li Huang, D.C. at Integrated Health Center, P.C. to the effect that the Veteran had been a patient "for numerous years."  

In order to fully assist the Veteran, the Board believes an effort should be made to obtain all pertinent records and to clarify when the Veteran first started receiving treatment and for which disorders.  Information from this private medical care provider may be helpful in establishing a continuity of symptoms to link the low back disorder(and possibly the right knee disorder) to service.  

Accordingly, the case should be remanded to the RO for the following actions:

1.  The RO should take appropriate action to contact Dr. Li Huang at Integrated Health, P.C. and request all of the Veteran's treatment records.  The RO should also request clarification as to when the Veteran first started receiving treatment for any low back and/or right knee disorders.  

2.  After completion of the above to the extent possible, the Veteran should be scheduled for VA low back and right knee examinations.  The claims file should be made available.  After examining the Veteran and reviewing the claims file, the examiner should offer opinions as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorders are causally related to service.  A rationale should be furnished. 

In the event the Veteran fails to appear for the examinations, the claims file should nevertheless be forwarded to an appropriate examiner for review and a response to the above-posed question. 

3.  The RO should then review the expanded record and readjudicate the low back and right knee issues.  The Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


